Skinner, J. The plaintiffs below, being attorneys of the court, were appointed by the Circuit Court of Hamilton county to defend a person indicted for forgery, and unable to employ counsel. They entered upon the conduct of the- defense, and their services rendered are proved worth twenty dollars, for which they seek to charge the county. The county was not a party to the prosecution, and had no authority or control in the matter, nor did the county employ the plaintiffs to perform the services. There can, therefore, be no assumpsit in law on the part of the county to pay what the services were worth. The prosecution was carried on “ in the name and by the authority of the People of the State of Illinois,” and with it the county had no concern, or power of interference, and was under no obligation to furnish counsel for the accused. In criminal prosecutions, the accused has the right to be heard, and to defend by himself and counsel, and such is the benignity of our institutions, that, lest the innocent suffer for want of proper defense, the court, in case of inability of the accused to obtain counsel, will appoint counsel for him, and may compel the counsel, as an officer of the court, subject to its authority, to defend the accused against unjust conviction. The law confers on licensed attorneys rights and privileges, and with them imposes duties and obligations, which must be reciprocally enjoyed and performed. The plaintiffs but performed an official duty, for which no compensation is provided. Edgar County v. Mayo, 3 Gil. R. 82. Judgment affirmed.